Case: 2:19-cv-04466-EAS-KAJ Doc #: 21-1 Filed: 10/10/19 Page: 1 of 12 PAGEID #: 445




                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO


OHIOANS AGAINST                                    :      Case No. 2:19-CV-4466
CORPORATE BAILOUTS, LLC, et al,                    :
                                                   :      Judge Sargus
       Plaintiffs,                                 :
                                                   :
v.                                                 :
                                                   :
FRANK LAROSE, et al,                               :
                                                   :
       Defendants.                                 :



                           DECLARATION OF DOUGLAS GRAY



     Pursuant to 28 U.S.C. § 1746, I, DOUGLAS GRAY, hereby declare as follows:

     1.    I am over 18 years of age and have personal knowledge of the facts stated herein.

     2.    Currently, I am involved in the effort in Ohio to circulate petitions in order to subject

portions of H.B. 6 to referendum.

     3.    Prior to engaging in any such efforts, I completed an Ohio Secretary of State Form 15.

     4.    On the Form 15, I disclosed not only my name but my cell phone number.

     5.    On October 9, 2019, I received an unsolicited text message on my cell phone from the

phone number indicated as (252) 404-2197 and the person identifying himself as Marcus with

Ohioans for Energy Security, suggesting that, if I was still in Ohio, he “might have an

opportunity that would interest” me.

     6.    I engaged in a short exchange with Marcus regarding the “opportunity.”

     7.    A true and accurate copy of the text exchange taken by a screen shot of my phone

follows:
Case: 2:19-cv-04466-EAS-KAJ Doc #: 21-1 Filed: 10/10/19 Page: 2 of 12 PAGEID #: 446




     8.   In the evening of October 9, 2019, I received a phone call from (252) 404-2197, the

same number Marcus had been texting me from. The caller identified himself as Marcus

Johnson. I recorded the ensuing phone conversation between myself and Marcus, a true and

accurate digital copy of the which is provided herewith as Exhibit.

     9.   During the phone conversation between myself and Marcus, Marcus volunteered that

he obtained my contact information via the Form 15.

     10. During the phone conversation between myself and Marcus, Marcus explained the

“opportunity” referred to in his text message as follows: I would be paid a “retainer” of $2,500

to stop petitioning and leave the state of Ohio and Ohioans for Energy Security would pay for the



                                               -2-
Case: 2:19-cv-04466-EAS-KAJ Doc #: 21-1 Filed: 10/10/19 Page: 3 of 12 PAGEID #: 447




plane fare for me to return to my home state (which is Oregon) or anywhere in the continental

United States; the $2,500 payment would be paid in two payments: the first half would be wired

to me upon receipt of a signed contract and the second half would be wired to me upon my

landing in my home state; Ohioans for Energy Security would track that the plane ticket was

actually used before wiring the second half of the payment as Ohioans for Energy Security

would purchase that ticket itself; the service that I was to provide in return for the payment and

plane ticket would be to stop assisting in the petition effort and leaving the State of Ohio for the

next three weeks; and this was purely in an effort to frustrate the effort to subject H.B. 6 to

referendum.

     11. On October 10, 2019, I continued the text exchange with Marcus asking him to send

me the paperwork for the opportunity. A true and accurate copy of that text exchange taken by a

screen shot of my phone follows:




                                               -3-
Case: 2:19-cv-04466-EAS-KAJ Doc #: 21-1 Filed: 10/10/19 Page: 4 of 12 PAGEID #: 448
Case: 2:19-cv-04466-EAS-KAJ Doc #: 21-1 Filed: 10/10/19 Page: 5 of 12 PAGEID #: 449




                                           EXHIBIT

        Electronic versions of the recordings identified in paragraphs 8 and 12 will be manually
filed with the Office of the Clerk of Court.




                                               -5-
Case: 2:19-cv-04466-EAS-KAJ Doc #: 21-1 Filed: 10/10/19 Page: 6 of 12 PAGEID #: 450




                                          EXHIBIT

       A true and accurate copy of the contract sent to me by Marcus on October 10, 2019 is
contained in the following pages.




                                             -6-
Case: 2:19-cv-04466-EAS-KAJ Doc #: 21-1 Filed: 10/10/19 Page: 7 of 12 PAGEID #: 451




                                  PETITION AGREEMENT

      This AGREEMENT is entered into by and between Ohioans for Energy Security LLC, an
Ohio limited liability company (“Ohioans for Energy Security”), and Douglas Gray a
(Michigan) sole proprietor.

   WHEREAS, Ohioans for Energy Security and DOUGLAS GRAY desire to enter into an
  Agreement for DOUGLAS GRAY to assist through the provision of the Service, as stated in
                      Section 2, to Ohioans for Energy Security;

       NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, and for other good and valuable consideration, Ohioans for Energy Security and
DOUGLAS GRAY (individually, a “Party”; collectively the “Parties”) hereby agree as follows:

      1.TERM. The term of this Agreement shall be for the period beginning October 10, 2019
 and ending December 31, 2019 (the “Term”), unless the Agreement is terminated earlier as
 provided in Section 6, below.

     2.SERVICES. DOUGLAS GRAY will provide statewide ballot issue advice and expert
consultation on Ohio statewide ballot measures and the associated petition circulation and
signature collection matters related to the referendum of HB 6 related issues, which occurs
within a 90 day period upon enactment HB 6.

     3.EXCLUSIVE ENGAGEMENT. Except as otherwise provided in this Agreement, during
the Term of this Agreement, and subject to the survival of certain rights and duties set forth in
this Agreement, DOUGLAS GRAY. (including its parent, subsidiaries, affiliates, agencies,
members, officers, directors, shareholders, employees, contractors, and all related entities in
which DOUGLAS GRAY or its principals have any interest whatsoever), will not, directly or
indirectly, for the benefit of DOUGLAS GRAY or others or to the detriment of Ohioans for
Energy Security, engage in any work, render any service, share any knowledge or information,
or otherwise perform any act that concerns, relates, pertains to, or may affect the Services being
performed by Ohioans for Energy Security, including, without limitation, any matter where
DOUGLAS GRAY is requested to represent interests directly adverse to Ohioans for Energy
Security’s interests in matters that are related to the Services or related to any and all current
and/or future statewide petition and ballot initiatives that are directly adverse to Ohioans for
Energy Security or its members, without Ohioans for Energy Security’s prior written consent.

        4.      COMPENSATION. In consideration for the Services to be provided by
DOUGLAS GRAY to Ohioans for Energy Security and the additional obligations and
restrictions imposed upon DOUGLAS GRAY under this Agreement,

Client will pay DOUGLAS GRAY:

              a.      a retainer in the amount of $2,500 (the “Retainer”), which will be paid as
Case: 2:19-cv-04466-EAS-KAJ Doc #: 21-1 Filed: 10/10/19 Page: 8 of 12 PAGEID #: 452




follows: One half (50%) immediately upon execution of this Agreement and One half (50%)
immediately following the fulfillment of initial instructions shared with you through additional
conversations with a representative from Ohioans for Energy Security, and will be non-
refundable, except as provided in Section 6.b.ii; and

              b.      $50 per hour for all time spent by DOUGLAS GRAY providing advice
and consultation to Ohioans for Energy Security, provided that such advice and consultation has
been performed at Client’s written request. DOUGLAS GRAY will send Ohioans for Energy
Security monthly invoices for all time billed for the month, with time to be billed in quarter-hour
increments. Ohioans for Energy Security will pay invoices within thirty days of receipt of same.
If Ohioans for Energy Security has not requested advice and consultation in writing, DOUGLAS
GRAY should not send an invoice and Ohioans for Energy Security is not obligated to pay
DOUGLAS GRAY.

       5.       CONFIDENTIALITY. DOUGLAS GRAY will not disclose, directly or
indirectly, to any person not a party to this Agreement, any of the following: (a) the identity of
GenNow; (b) that DOUGLAS GRAY has been engaged by the Ohioans for Energy Security to
perform the Services described herein, or (c) the existence, terms, provisions, or conditions of
this Agreement or the agreement with Ohioans for Energy Security.

      6.       TERMINATION; RIGHTS AND REMEDIES.

              a.       Early Termination.

                      i.    With the written consent of Ohioans for Energy Security,
may terminate this Agreement for any reason, effective upon DOUGLAS GRAY receipt of
written notice from .

                    ii.       With the written consent of Ohioans for Energy Security may
terminate this Agreement for a failure to comply with any term or condition of this Agreement,
effective upon Consultant’s receipt of written notice from Client.

                   iii.        DOUGLAS GRAY may terminate this Agreement upon Ohioans
for Energy Security’s failure to cure a material breach of any term or condition of this
Agreement within thirty days of Ohioans for Energy Security’s receipt of written notice from
PF specifying such breach.

              b.       Rights and Remedies Upon Early Termination.

                     i.         Subject to the survival of certain obligations set forth in Section 7
of this Agreement, upon the early termination of this Agreement under Section 6.a.i, the Parties
will have no further liability or obligation under this Agreement; provided, however, that
DOUGLAS GRAY will be entitled to retain the non-refundable retainer in full and Ohioans for
Energy Security will pay DOUGLAS GRAY any amounts that are due DOUGLAS GRAY for
Case: 2:19-cv-04466-EAS-KAJ Doc #: 21-1 Filed: 10/10/19 Page: 9 of 12 PAGEID #: 453




work performed under Section 3.b prior to the termination.
                     ii.        In the event of a breach of this Agreement by Consultant, Ohioans
for Energy Security may pursue all remedies, legal and equitable, for injunctive relief and all
damages, costs, and expenses incurred as a result of the breach of this Agreement. Further,
because the remedy at law for any breach of this Agreement by DOUGLAS GRAY may be
inadequate, and the damages flowing from such breach may not be readily susceptible to being
measured in monetary terms, upon proof of DOUGLAS GRAY violation of any legally
enforceable provision of this Agreement, Ohioans for Energy Security will be entitled to the
following remedies: (1) preliminary and permanent injunctive relief enjoining DOUGLAS
GRAY from further breaching the Agreement and a refund of the amount of the Retainer; or (ii)
liquidated damages in the amount of three times the amount of the Retainer. PF will also pay all
expenses and costs, including, but not limited to, reasonable attorney’s fees incurred by the
Ohioans for Energy Security in enforcing its rights under this Agreement and in seeking any
remedy available to it as a result of the breach of this Agreement. Nothing in this Agreement
may be deemed to limit the remedies at law or in equity herein. DOUGLAS GRAY
acknowledges that it has carefully considered the nature and extent of the restrictions upon it and
the rights and remedies conferred upon Ohioans for Energy Security in this Section, that the
same are reasonable and are required to protect the legitimate interests of Ohioans for Energy
Security, and do not confer a benefit upon Ohioans for Energy Security disproportionate to the
detriment to DOUGLAS GRAY. Further, DOUGLAS GRAY waives any right it may have to
raise as a defense that any of the remedies in this Section are excessive or punitive.

        7.      SURVIVAL. The rights, obligations, and duties set forth in Section 4 will survive
the termination of this Agreement until December 31, 2019. The rights, obligations, and duties
set forth in Section 5 will survive the termination of this Agreement, regardless of the timing of,
or the reason for, the termination.

         8.    MISCELLANEOUS PROVISIONS.

    a.                     Expenses. DOUGLAS GRAY will be responsible for all of its own
                                         expenses.

                b.     Indemnification. Each Party will indemnify, protect, defend, and hold
harmless the other Party, its shareholders, directors, officers, employees, and agents, from and
against any and all suits, claims, demands, liabilities, damages, expenses (including, but not
limited to, reasonable attorney’s fees), costs, and judgments of any nature whatsoever
(collectively, “Losses”) arising from or attributable to such Party’s breach of this Agreement,
and with respect to DOUGLAS GRAY only, the performance of the Services by DOUGLAS
GRAY hereunder or the conduct of DOUGLAS GRAY in connection with this Agreement.

             c.       Relationship Between the Parties. DOUGLAS GRAY and Ohioans for
Energy Security are independent contractors. Ohioans for Energy Security will not withhold any
amount from its payments to DOUGLAS GRAY that would normally be withheld from an
employee’s pay. Ohioans for Energy Security will report the compensation paid to DOUGLAS
Case: 2:19-cv-04466-EAS-KAJ Doc #: 21-1 Filed: 10/10/19 Page: 10 of 12 PAGEID #: 454




 GRAY under this Agreement on IRS Form 1099. PF acknowledges that it will be responsible
 and hold Ohioans for Energy Security harmless for any and all taxes (local, state, or federal) that
 may be applicable to DOUGLAS GRAY or DOUGLAS GRAY’s employees. DOUGLAS
 GRAY may not engage any independent contractor to fulfill any of DOUGLAS GRAY’s
 obligations under this Agreement without prior written approval from Ohioans for Energy
 Security.

                d.      Notices. All notices, demands, requests, consents, approvals, or other
 communications (collectively and severally called “Notices”) required or permitted to be given
 under this Agreement, or which are given with respect to this Agreement, will be in writing, and
 will be deemed duly given or made (i) upon delivery or refusal of such delivery of such notice by
 a recognized courier service or by certified U.S. Mail; (ii) upon personal delivery (which will be
 deemed to have been given upon delivery); or (iii) upon delivery by fax machine or electronic
 mail capable of confirming receipt, and in each case addressed as set forth as follows (or at such
 other address for a Party as shall be specified in a notice so given):

               If to Client:

               Generation Now
               c/o Jeff Longstreth
               Columbus, OH

               jefflongstreth@gmail.com


          Either Party may change the above information by delivering notice of the new
 information to the other Party under this provision.

                 e.       Compliance by Employees and Others. DOUGLAS GRAY will ensure
 that its parent, subsidiaries, affiliates, agencies, members, officers, directors, shareholders,
 employees, contractors, and all related entities in which DOUGLAS GRAY or its principals
 have any interest whatsoever are aware of and comply with the provisions of this Agreement.

                f.      Transfer and Assignment. Client has the right to assign or transfer its
 rights and obligations under this Agreement without the consent of DOUGLAS GRAY.
 DOUGLAS GRAY may not assign or transfer its rights or obligations under this Agreement
 without the prior written consent of Ohioans for Energy Security.

                 g.       Binding on Successors/Third Party Beneficiary. This Agreement is
 binding upon and will inure to the benefit of the heirs, successors, representatives, and assigns of
 the Parties, consistent with the terms herein. The Parties acknowledge and agree that Ohioans for
 Energy Security is an intended, third-party beneficiary of Consultant’s rights, obligations, and
 duties set forth in this Agreement and that Ohioans for Energy Security, to obtain the remedies
 set forth in Section 6.b.ii.
Case: 2:19-cv-04466-EAS-KAJ Doc #: 21-1 Filed: 10/10/19 Page: 11 of 12 PAGEID #: 455




                 h.      Entire Agreement. This Agreement is fully integrated and constitutes the
 Parties’ entire understanding. It may only be modified by another written instrument, signed by
 the Parties, and it supersedes any prior negotiations, correspondence, promises, arrangements,
 and representations (oral or written), and no Party will be deemed to have relied upon prior
 communications.

                 i.      Attorney’s Fees. Each Party will bear its own attorney’s fees in
 connection with the preparation of this Agreement. In the event of any dispute arising out of, or
 related to, this Agreement, the prevailing Party will be entitled to recover its reasonable
 attorney’s fees, in addition to any other legal or equitable relief to which such Party may be
 entitled.

                j.       Severability. The provisions of this Agreement are severable. If any
 provision of this Agreement or the application thereof is held invalid, the invalidity will not
 affect the other provisions of this Agreement, provided that the material terms of this Agreement
 can be given their intended effect without the invalid provisions.

                k.      Waiver. No waiver will be binding unless in writing and signed by the
 Party waiving the breach. No waiver of any breach of any term or provision of this Agreement
 will be construed to be, or will be, a waiver of any other breach of this Agreement.

               l.       Headings. The headings, subheadings, and paragraph numbers contained
 within this Agreement are solely for the reference and the convenience of the reader. For
 purposes of contract interpretation, both Parties will be considered to have written this
 Agreement.

                m.      Execution of Agreement. This Agreement may be executed in one or more
 counterparts, each of which will be an original and all of which constitute one and the same
 instrument.

                 n.      Governing Law. The laws of the State of Ohio will govern this
 Agreement, regardless of the laws that might be applicable under principles of conflicts of law.
 The Parties consent to the exclusive jurisdiction of the courts of the State of Ohio in Franklin
 County, and the United States District Court for the Southern District of Ohio, Eastern Division,
 relative to any dispute between them or between any of them and Ohioans for Energy Security.
 Each party waives any contention, objection, or right to assert that any such court lacks personal
 jurisdiction over them or that the court is an improper or inconvenient venue for any dispute
 arising out of this Agreement.


                                     (Signatures on next page)

       By affixing their signatures below, the undersigned represent that they are authorized to
Case: 2:19-cv-04466-EAS-KAJ Doc #: 21-1 Filed: 10/10/19 Page: 12 of 12 PAGEID #: 456




 sign this Agreement, acknowledge they have read and understand the terms set forth in this
 Agreement, and indicate their intent to be legally bound by and in accordance with the terms of
 this Agreement.


 Ohioans for Energy Security

 Ohioans for Energy Security
 C/o Jeff Longstreth

 2248 Buckley Rd
 Columbus, OH 43220

 By: _______________________________

 Name:_________________________

 Title: _____________________________

 Date:_________________

 By:
 NAME

 Address of DOUGLAS GRAY
 2745 Greentree Road
 Lake Oswego, OR 97034

 Phone of DOUGLAS GRAY
 816-304-6261

 Print name: DOUGLAS GRAY

 Title: Independent Contractor

 Date: 10/10/2019
